Citation Nr: 0928744	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-36 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for spondylolisthesis L5-S1 with spondylolysis L5 and 
levoscoliosis with disc bulging L2-L5.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to May 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Detroit, 
Michigan Department of Veterans' Affairs (VA) Regional Office 
(RO).

This case was previously remanded by the Board in July 2008 
for further development pursuant to the Veteran's request to 
postpone his Travel Board hearing scheduled in October 2007, 
due to the fact that he was incarcerated.  The Board 
acknowledged that the Veteran provided a timely request for a 
new hearing date and determined that good cause has been 
shown to reschedule his personal hearing.  See 38 C.F.R. §§ 
20.700, 20.702 (2008).  By a May 2009 signed statement, the 
Veteran withdrew his request for a hearing before the Board.


FINDING OF FACT

The Veteran's spondylolisthesis L5-S1 with spondylolysis L5 
and levoscoliosis with disc bulging L2-L5 is productive of 
forward flexion of the thoracolumbar spine ranging from 50 to 
90 degrees and a combined range of motion of the 
thoracolumbar spine of 240 degrees, associated with pain, 
with no separate neurological disabilities and no 
incapacitating episodes wherein a physician prescribed 
bedrest. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for spondylolisthesis L5-S1 with spondylolysis L5 and 
levoscoliosis with disc bulging L2-L5 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
an increase rating in the August 2006 rating decision, he was 
provided notice of the VCAA in February 2006.  An additional 
VCAA letter was sent in February 2009.  The VCAA letters 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in March 2006 and 
February 2009, pertaining to the downstream disability rating 
and effective date elements of his claim, and was furnished a 
Statement of the Case in November 2006 with subsequent re-
adjudication in January 2007 and March 2009 Supplemental 
Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the 
February 2006 VCAA letter did not satisfy all of the elements 
required by the recent Vazquez-Flores decision.  Nonetheless, 
the Veteran was not prejudiced in this instance, as the 
February 2009 letter did provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
VA to obtain) to support his claim for increased 
compensation.  In addition, the November 2006 Statement of 
the Case and February 2009 letter provided the Veteran with 
the specific rating criteria for his service-connected 
disabilities and explained how the relevant diagnostic codes 
would be applied.  These factors combine to demonstrate that 
a reasonable person could have been expected to understand 
what was needed to substantiate the claim.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claim.  In a 
January 2007 VA Form 646, the Veteran's representative argued 
that his flare-ups created additional disability based on 
loss of range of motion and his back problems manifested with 
separate neurological disorder.  Based on this evidence, the 
Board is satisfied that the Veteran had actual knowledge of 
what was necessary to substantiate his increased rating 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, a VA 
examination and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

The Veteran's spondylolisthesis L5-S1 with spondylolysis L5 
and levoscoliosis with disc bulging L2-L5 is currently rated 
under Diagnostic Code 5243 (effective September 26, 2003) 
which provides that intervertebral disc syndrome (IVDS) is to 
be rated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine, effective 
September 26, 2003 (for Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes).  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: 

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.
Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008).

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See also Plate 
V, 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2008).

Note (3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  38 
C.F.R. § 4.71a (2008).

Note (4) provides that the rater is to round each range of 
motion measurement to the nearest five degrees.  38 C.F.R. § 
4.71a (2008).

Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the  following: difficulty walking 
because of a limited line of  vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal  margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or  cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a (2008).

Note (6) provides that disability of the thoracolumbar and 
cervical spine segments are to be rated separately, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  38 C.F.R. § 4.71a 
(2008).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a (2008).

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a (2008).

Analysis

The Veteran contends that his spondylolisthesis L5-S1 with 
spondylolysis L5 and levoscoliosis with disc bulging L2-L5 
has gotten worse.

VA outpatient treatment reports from June 2006 and December 
2006 reflect that the Veteran was treated for and diagnosed 
with chronic and progressive back pain and service-connected 
low back pain.  In June 2006, the Veteran reported chronic 
and progressive back pain with no bowel incontinence, no 
motor weakness of the legs and some tingling into the thighs.  
A June 2006 physical examination reflects that there was 
tenderness to palpation of the paraspinals with pain on 
flexion to approximately 50 degrees, extension to 
approximately 15 degrees and lateral flexion to or about 45 
degrees with negative bilateral straight leg raising and a 
grossly normal neurologic examination.  During this 
examination, x-rays of the lumbar spine were noted to 
demonstrate some scoliotic curvature with some degenerative 
changes and the lumbosacral spine showed normal disc spacing 
with no signs of previous fractures.  A June 2006 x-ray of 
the lumbar spine revealed scoliosis and grade I spondylosis 
of L5 upon S1.  A December 2006 MRI of the lumbar spine 
revealed anterolisthesis at L5-S1 and multilevel degenerative 
changes in the lumbar spondylosis, characterized as mild.

In a September 2006 VA examination, the Veteran reported pain 
in his low back with an occasional radiation along the medial 
aspects of the right and left lower extremities.  He also 
reported a constant dull ache with occasional lancinating 
pain at a baseline level of six out of 10, on a scale from 
one to 10, with 10 being the most painful.  The Veteran 
reported using rest as a treatment modality and was taking an 
anti-inflammatory medication which had little benefit.  His 
activities were reportedly somewhat difficult to execute but 
he was able to do them and his work was affected because of 
difficulty standing for long periods of time, bending and 
lifting.  Repetitive motion increased pain.  Flare-ups 
occurred approximately 18 times a month with pain at 10 out 
of 10, and were precipitated by prolonged standing and 
included symptoms such as stiffness, terrible pain and 
further numbness in the legs.  No episodes of incapacitating 
pain were noted.  No associated bladder or bowel complaints 
or erectile dysfunction were reported.  No assistive devices 
were used.  The Veteran reported being able to walk 100 yards 
before pain began and he was not unsteady or had a history of 
falls.  He stated he had difficulty going up and down stairs, 
exercising, bathing and maintaining hygiene secondary to pain 
however, the pain did not preclude him from performing his 
activities of daily living.  

A physical examination revealed forward flexion from zero to 
90 degrees, both active and passive, and extension from zero 
to 30 degrees, both active and passive.  Right and left 
lateral flexion was from zero to 30 degrees, both active and 
passive.  Right and left rotation was from zero to 30 
degrees, both active and passive.  Straight leg raising was 
negative, however, at 30 degrees on both the right and left 
lower extremity, the Veteran complained of lumbosacral back 
pain.  There was no radiation with straight leg raise.  
Femoral stretch was negative on both right and left.  Deep 
tendon reflexes were +2 out of 4 at the L4-S1 level.  Motor 
strength was 5 out of 5 on both the right and left lower 
extremity with regard to hip flexion, hip extension, knee 
flexion, knee extension, ankle dorsiflexion and ankle plantar 
flexion as well as extensor hallucis longus (EHL) strength.  
X-rays revealed grade I spondylolisthesis of L5 on S1 with 
minimal narrowing of the L5-S1 foramina.  The Veteran was 
diagnosed with spondylolisthesis of the L5-S1 region.  The 
examiner concluded that the Veteran had only mild functional 
disability that should not preclude him from working and on 
repetitive use there was no additional loss of motion due to 
fatigue, weakness, incoordination or pain.  

After a careful review of the evidence of record, the Board 
finds that the Veteran's spondylolisthesis L5-S1 with 
spondylolysis L5 and levoscoliosis with disc bulging L2-L5 
does not warrant an evaluation in excess of 20 percent at any 
time since the date of claim on January 3, 2006, under 
Diagnostic Code 5243.  Diagnostic Code 5243 as evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine assigns a 40 percent evaluation with evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine, which contemplates both the thoracic and lumbar parts 
of the spine.  The objective medical evidence of record does 
not reflect any findings of forward flexion of the 
thoracolumbar spine less than 50 degrees nor any findings of 
ankylosis, favorable or otherwise, of the entire 
thoracolumbar spine so as to warrant a rating in excess of 20 
percent.  In fact, the range of motion studies conducted in 
the June 2006 VA outpatient treatment report and September 
2006 VA examination will not support a higher evaluation 
under this criteria as the Veteran's forward flexion of the 
thoracolumbar spine ranged from 50 to 90 degrees with a 
combined range of motion of the thoracolumbar spine of 240 
degrees.  

Moreover, the objective evidence of record reflects no 
findings of IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, so as to warrant a higher rating of 40 
percent.  In this regard, the Board notes that in the 
September 2006 VA examination, the Veteran did not report 
such incapacitating episodes such that required bedrest and 
treatment, both prescribed by a physician.  As such, the 
Veteran's spondylolisthesis L5-S1 with spondylolysis L5 and 
levoscoliosis with disc bulging L2-L5 does not meet the 
criteria for a disability rating of 40 percent under 
Diagnostic Code 5243.

Even considering the Veteran's subjective complaints of pain, 
the medical evidence of record did not note any additional 
limitation of motion demonstrated upon repetitive motion that 
would support an evaluation in excess of the 20 percent 
presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2008); see also 38 C.F.R. §§ 4.45, 
4.59 (2008).  

In a January 2007 VA Form 646, the representative argued that 
a more comprehensive examination was necessary, stating that 
the Veteran's symptoms were of a greater severity than 
addressed in the VA examination and included neurological 
manifestations which were not addressed and the examiner 
failed to adequately address the Veteran's reported flare-ups 
occurring 18 times a month.  With regard to these contentions 
that the September 2006 VA examination was inadequate, the 
Board notes that the examination did address the Veteran's 
neurological complaints and neurological testing was 
performed, including deep tendon reflexes, straight leg 
raising, motor strength and femoral stretch which all 
revealed no separate neurological disabilities.  In addition, 
the Veteran reported flare-ups, which occurred 18 times a 
month, were treated with rest and anti-inflammatory 
medication to reduce pain and no episodes of incapacitating 
pain in the last 12 months had been reported.  Moreover, the 
Board finds that the examiner considered the Veteran's 
history, reported flare-ups and complaints of pain as well as 
a review of the claims file and physical examination of the 
Veteran in forming his conclusions.  Finally, the examiner 
also considered Deluca criteria and determined that upon 
repetitive use, there was no additional loss of motion due to 
fatigue, weakness, incoordination or pain.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 20 percent at any time 
since the date of claim on January 3, 2006.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than 20 percent 
disabling since that date, so his rating cannot be "staged" 
because the 20 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 20 
percent for spondylolisthesis L5-S1 with spondylolysis L5 and 
levoscoliosis with disc bulging L2-L5 is not warranted at any 
time since the date of claim on January 3, 2006.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's spondylolisthesis L5-S1 with 
spondylolysis L5 and levoscoliosis with disc bulging L2-L5 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
solely to the Veteran's spondylolisthesis L5-S1 with 
spondylolysis L5 and levoscoliosis with disc bulging L2-L5.  
As discussed above, the Veteran has reported frequent flare-
ups occurring 18 times a month, however, such are treated 
with rest and anti-inflammatory medication the Veteran 
himself did not report any period of incapacitating episodes 
due to flare-ups or missed work due to this disability.  As a 
result, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for 
spondylolisthesis L5-S1 with spondylolysis L5 and 
levoscoliosis with disc bulging L2-L5 is denied.




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


